DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 5/17/21.
Claims 1, 3, 6-7, 10-15, 17, 20-21, 24-31, 33, 36, and 38-44 are pending.	
	Allowable Subject Matter	
Claims 1, 3, 6-7, 10-15, 17, 20-21, 24-31, 33, 36, and 38-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the limitations “the determination is to use the first set of resources when (i) the type of traffic is the second type of traffic, (ii) the location of the first wireless device is within the geographical zone, and (iii) the first wireless device does not detect that the third wireless device within the geographical zone is using the first set of resources” as recited in independent claim 1 and similarly recited in each of the remaining independent claims.  The remaining dependent claims are allowable based on their respective dependence on the independent claims.
Sheng is the closest prior art of record.  While it teaches using, by a UE, a plural combination of criteria such as priority and location of the UE to select a radio resource .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
                                                                                                                                                                                                                                                                                                                                                                                                   /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414